DETAILED ACTION
This Office Action is in response to the applicant's application filed August 24th, 2020. In virtue of this communication, claims 1-6 and 9-16 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “a plurality of electronic components including a semiconductor switching element and mounted to the base portion of the shared base plate.” A plurality of electronic components and a semiconductor switching element are both claimed in claim 1. It is unclear whether the “a plurality of electronic components” and “a semiconductor switching element” in claim 14 was intended to relate back to the “a plurality of electronic components” and “a semiconductor switching element” in claim 1 or set forth an additional another plurality of electronic components and another semiconductor switching element. For the purposes of examination, this limitation has been understood to mean --the plurality of electronic components including the semiconductor switching element and mounted to the base portion of the shared base plate--.

Claim 14 also recites the limitation “a wiring member connecting the electronic component with the base portion or another of the electronic components.” (Emphasis added) There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this limitation has been understood to mean --a wiring member connecting one of the electronic components with the base portion or another of the electronic components.
Claims 15 and 16 recite the same antecedent basis issue as in claim 14 outlined above. For the purposes of examination, the same understanding of claim 14 has been applied to claims 15 and 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (US 2013/0221532 A1; hereinafter Fujita).

With respect to claim 1, Fujita teaches a shared base plate (the lead frame structures of 602/603 and 55/601) in at least Figs. 2-4 to be used for plural types of semiconductor modules (602/603 and 55/601) different in circuit configuration or component configuration (see Figs. 2-4 and paragraphs 37, 43, 45, 50, 51), the shared base plate (the lead frame structure of 602/603 and 55/601) comprising: 
a base portion (lead frames 31-36 in 55/601 and 602/603 inside 16) to which a plurality of electronic components (20, 56, 57, 61-66) including a semiconductor switching element (56, 57, 61-66) are to be mounted (see Figs. 2-4 and paragraphs 34, 37, 42-45, 47, 51, 52); and 
a terminal formed portion (power terminals and signal terminals projecting from 16) formed so as to extend from the base portion (lead frames 31-36 in 55/601 and 602/603) to an outer side (outside of 16) (see Figs. 3-4, and paragraphs 43-47, 50, 52-54), wherein 
the plural types of semiconductor modules (602/603 and 55/601) include at least a first semiconductor module (602/603) and a second semiconductor module (55/601) (see Figs. 2-4 and paragraphs 43, 44, 50, 51), and 
the terminal formed portion (power terminals and signal terminals projecting from 16) includes a discrimination terminal (unconnected signal terminal of 55, or power terminal 31 of 55, or shorter terminal parts 32, 31 of 55) which is used as a terminal in one of the first semiconductor module (602/603) and the second semiconductor module (55/601) 

With respect to claim 2, Fujita teaches the shared base plate according to claim 1, wherein the terminal formed portion (power terminals and signal terminals projecting from 16) includes a control terminal (signal terminals projecting downward from 16 in Fig. 3) for input and output of a control signal, and a power terminal (power terminals projecting upward from 16 in Fig. 3) which is formed to be wider than the control terminal and through which larger current flows than in the control terminal (see Figs. 2-4 and paragraphs 43-47, 50, 52, 54; wider wires carry more current).

With respect to claim 3, Fujita teaches the shared base plate according to claim 2, wherein the discrimination terminal (unconnected signal terminal of 55) is used as the control terminal in the first semiconductor module (602/603) or the second semiconductor module (55/601) (see Figs. 2-4 and paragraphs 43-46; note in Fig. 3 that the unconnected signal terminal at the bottom of 55 distinguishes 55/601 from 602/603 because each of the signal terminals of 602/603 are connected by wires).



With respect to claim 5, Fujita teaches the shared base plate according to claim 2, wherein when the discrimination terminal (shorter terminal parts of 32 and 31 of 55) is not used as the control terminal or the power terminal, the discrimination terminal is formed to be shorter than the adjacent control terminal or the adjacent power terminal (see Figs. 2-4 and paragraphs 43-46; note in Fig. 3 that the shorter terminal parts of 32 and 31 of 55 distinguish 55/601 from 602/603 because those same terminals are not shortened in 602/603.

With respect to claim 6, Fujita teaches the shared base plate according to claim 1, wherein the first semiconductor module 602/603 has at least one bridge circuit (bridge circuit), and the second semiconductor module (55/601) has one relay function circuit (power source relay unit 55) (see Figs. 2-3 and paragraphs 30, 31, 37, 42, 43, 45; also see Fig. 1 of the instant application).

With respect to claim 9, Fujita teaches the shared base plate according to claim 2, wherein the first semiconductor module 602/603 has at least one bridge circuit 

With respect to claim 10, Fujita teaches the shared base plate according to claim 5, wherein the first semiconductor module 602/603 has at least one bridge circuit (bridge circuit), and the second semiconductor module (55/601) has one relay function circuit (power source relay unit 55) (see Figs. 2-3 and paragraphs 30, 31, 37, 42, 43, 45; also see Fig. 1 of the instant application).

With respect to claim 11, Fujita teaches the shared base plate according to claim 1, wherein the first semiconductor module 602/603 has two bridge circuits (bridge circuits), and the second semiconductor module (55/601) has one bridge circuit (bridge circuit) and one relay function circuit (power source relay unit 55) (see Figs. 2-3 and paragraphs 30, 31, 37, 42, 43, 45; also see Fig. 1 of the instant application).

With respect to claim 12, Fujita teaches the shared base plate according to claim 2, wherein the first semiconductor module 602/603 has two bridge circuits (bridge circuits), and the second semiconductor module (55/601) has one bridge circuit (bridge circuit) and one relay function circuit (power source relay unit 55) (see Figs. 2-3 and paragraphs 30, 31, 37, 42, 43, 45; also see Fig. 1 of the instant application).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2013/0221532 A1; hereinafter Fujita) in view of Kamiyama (US 2018/0233437 A1).

With respect to claim 14, Fujita discloses a semiconductor module comprising: the shared base plate according to claim 1 (see rejection of claim 1 above); the plurality of electronic components (20, 56, 57, 61-66) including the semiconductor switching element (56, 57, 61-66) and mounted to the base portion (lead frames 31-36 in 55/601 and 602/603 inside 16) of the shared base plate (the lead frame structures of 602/603 and 55/601) (see Figs. 2-4 and paragraphs 34, 37, 42-45, 47, 50-52); a wiring member (bonding wires 41, 43) connecting one of the electronic components 64 with the base 
Fujita does not explicitly disclose wherein the mold part 16 is resin.
Kamiyama discloses a semiconductor module in Figs. 1-3 comprising a mold part 50 that is resin (see Figs. 1-3 and paragraph 44, 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mold part 16 of Fujita would be resin as taught by Kamiyama because resin is a well-known molding material and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

With respect to claim 15, Fujita discloses a semiconductor module comprising: the shared base plate according to claim 2 (see rejection of claims 1 and 2 above); the plurality of electronic components (20, 56, 57, 61-66) including the semiconductor switching element (56, 57, 61-66) and mounted to the base portion (lead frames 31-36 in 55/601 and 602/603 inside 16) of the shared base plate (the lead frame structures of 602/603 and 55/601) (see Figs. 2-4 and paragraphs 34, 37, 42-45, 47, 50-52); a wiring member (bonding wires 41, 43) connecting one of the electronic components 64 with the base portion 35 or another of the electronic components (see Figs. 2-4 and paragraphs 53, 56, 57, 65); and (mold part 16) resin covering the base portion (lead frames 31-36 in 55/601 and 602/603 inside 16), the electronic components (20, 56, 57, 
Fujita does not explicitly disclose wherein the mold part 16 is resin.
Kamiyama discloses a semiconductor module in Figs. 1-3 comprising a mold part 50 that is resin (see Figs. 1-3 and paragraph 44, 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mold part 16 of Fujita would be resin as taught by Kamiyama because resin is a well-known molding material and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

With respect to claim 16, Fujita discloses a semiconductor module comprising: the shared base plate according to claim 5 (see rejection of claims 1, 2, and 5 above); the plurality of electronic components (20, 56, 57, 61-66) including the semiconductor switching element (56, 57, 61-66) and mounted to the base portion (lead frames 31-36 in 55/601 and 602/603 inside 16) of the shared base plate (the lead frame structures of 602/603 and 55/601) (see Figs. 2-4 and paragraphs 34, 37, 42-45, 47, 50-52); a wiring member (bonding wires 41, 43) connecting one of the electronic components 64 with the base portion 35 or another of the electronic components (see Figs. 2-4 and paragraphs 53, 56, 57, 65); and (mold part 16) resin covering the base portion (lead frames 31-36 in 55/601 and 602/603 inside 16), the electronic components (20, 56, 57, 61-66), and the wiring member (bonding wires 41, 43) (see Fig. 3 and paragraphs 43, 44).

Kamiyama discloses a semiconductor module in Figs. 1-3 comprising a mold part 50 that is resin (see Figs. 1-3 and paragraph 44, 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mold part 16 of Fujita would be resin as taught by Kamiyama because resin is a well-known molding material and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each of the references disclose a similar shared base plate structure: US 20120306328 A1 and US 20130307129 A1.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829